TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00665-CV



          Metrocare Services, L.L.C., improperly named as Metrocare EMS, L.P.;
                    Noah Martin; and Danica Alsobrook, Appellants

                                               v.

                                 Patsy R. Hitchcock, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-07-000766, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a motion to dismiss their appeal, explaining that they have

settled their dispute with appellee. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellants’ Motion

Filed: May 8, 2012